              Case 2:20-bk-55380                     Doc 11          Filed 12/14/20 Entered 12/14/20 09:15:06                     Desc Main
                                                                     Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Derek A Kinser
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number           2:20-bk-55380
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Loancare                                             Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of       93 S 4th St                                        Reaffirmation Agreement.
    property             Newark, OH 43055                                   Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes

 Lessor's name:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 2:20-bk-55380                        Doc 11          Filed 12/14/20 Entered 12/14/20 09:15:06                        Desc Main
                                                                     Document     Page 2 of 3

 Debtor 1      Derek A Kinser                                                                        Case number (if known)   2:20-bk-55380

 Description of leased                                                                                                         No
 Property:
                                                                                                                               Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Derek A Kinser                                                           X
       Derek A Kinser                                                                   Signature of Debtor 2
       Signature of Debtor 1

       Date        December 14, 2020                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                    page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
Case 2:20-bk-55380     Doc 11      Filed 12/14/20 Entered 12/14/20 09:15:06          Desc Main
                                   Document     Page 3 of 3



                               CERTIFICATE OF SERVICE

            I hereby certify that a copy of the foregoing Statement of Intention was served
   electronically on the date of filing through the court’s ECF System on all ECF
   participants registered in this case at the email address registered with the court and by
   first class mail on December 14, 2020 addressed to:

   Derek Kinser
   93 S 4th St
   Newark OH 43055

   Loancare
   Attn: Chief Financial Officer
   PO Box 8068
   Virginia Beach VA 23450



                                                /s/ Crystal I. Zellar
                                               Crystal I. Zellar (#0038785)
                                               Zellar & Zellar, Attorneys at Law, Inc.
                                               720 Market Street
                                               Zanesville, Ohio 43701
                                               Telephone: (740) 452-8439
                                               Facsimile: (740) 450-8499
                                               mail@ZellarLaw.com
                                               Counsel for Debtor
